State Farm Fire and Casualty Company, Petitioner,
v.
Gables Insurance Recovery, Inc., a/a/o Lizel Lujan, Respondent.
No. 3D09-99.
District Court of Appeal of Florida, Third District.
Opinion filed June 10, 2009.
Clark, Robb, Mason Coulombe & Buschman, and James K. Clark, for petitioner.
Billbrough & Mark, and G. Bart Billbrough, for respondent.
Before RAMIREZ, CORTIÑAS, and LAGOA, JJ.
PER CURIAM.
Denied. See Gables Ins. Recovery, Inc. v. Seminole Cas. Ins. Co., 34 Fla. L. Weekly D672 (Fla. 3d DCA Apr. 1, 2009).
Not final until disposition of timely filed motion for rehearing.